SuPREME COURT
OF
Nevapa

(0) 19474 ceiBBm

 

 

IN THE SUPREME COURT OF THE STATE OF NEVADA

 

 

JAYSHAWN D. BAILEY, No. 85030
Appellant,
vs.
THE STATE OF NEVADA, F | L. E
Respondent.
AUG 08 2022

 
  
   

ELIZABETH A, BROWN
CLERK OF SUPREME COU

DEPUTY CLERK
ORDER DISMISSING APPEAL

This is a pro se appeal from a judgment of conviction. Eighth
Judicial District Court, Clark County; Michelle Leavitt, Judge.

This court’s preliminary review of this appeal reveals a
jurisdictional defect. Specifically, the district court entered the judgment of
conviction on April 27, 2022. Appellant did not file the notice of appeal,
however, until July 12, 2022, well after the expiration of the 30-day appeal
period described by NRAP 4(b). “[A]n untimely notice of appeal fails to vest
jurisdiction in this court.” Lozada v. State, 110 Nev. 349, 352, 871 P.2d 944,
946 (1994). Accordingly, we conclude that we lack jurisdiction to consider
this appeal, and we

ORDER this appeal DISMISSED.

 
   

Cadish Pickering

 
cc: Hon. Michelle Leavitt, District Judge
Jayshawn D. Bailey
Attorney General/Carson City
Clark County District Attorney
Eighth District Court Clerk

SUPREME COURT
OF
NEVADA

(0) 1947A EB 9